Citation Nr: 9900999	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to June 
1945; he died on December [redacted], 1996.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The appellant is the veterans widow.


REMAND

In the present case, the veteran had active military service 
from May 1942 to June 1945; he died on December [redacted], 1996.  
According to the veterans death certificate, his death was 
due to pneumonia, due to or as a consequence of organic brain 
syndrome.  During the veterans lifetime, he had established 
service connection for schizophrenic reaction, simple type, 
also diagnosed psychotic depressive reaction, evaluated as 
100 percent disabling from January 1974.  The appellant, the 
veterans widow, contends that the veterans death was 
related to his military service.  More specifically, she 
maintains that the veteran died from weakness caused by 
depression that was so severe that the veteran could not 
properly care for himself and would not take his medication.  

A review of the veterans claims file reveals VA medical 
records from the VAMC in Lexington, Kentucky that reflect 
treatment from approximately February 1993 to December 1996, 
a few days prior to the veterans death.  However, the file 
contains no terminal medical report, which describes the 
circumstances of the veterans death, including the clinical 
findings leading to the causes of death listed on the 
veterans death certificate.  The Board notes that in 
September 1997, the RO requested that the VAMC in Lexington 
forward all medical records pertaining to treatment for the 
veteran from January 1, 1993 to December 8, 1996 (the date of 
his death).  Such records were obtained at the RO in 
September 1997.  The Board also notes that the veterans 
death certificate indicates that the place of the veterans 
death was the Baptist Regional Medical Center.  It does not 
appear that the RO made an attempt to obtain the medical 
records from the Baptist Regional Medical Center, pertaining 
to the veterans death.  The Board finds that such 
information would be helpful in reaching an equitable 
disposition of this appeal.

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following:

1.  The RO should contact the Baptist 
Regional Medical Center, and obtain any 
medical records pertaining to treatment 
of the veteran during the year prior to 
his death.  Specifically, the RO is to 
obtain the report of the veterans death, 
including any associated clinical 
records, particularly those which may 
refer to the veterans fatal pneumonia 
and organic brain syndrome.  After 
obtaining any necessary authorization, 
such records are to be associated with 
the veterans claims file.  If there are 
no such records, or if such records are 
unavailable, the veterans claims file 
should clearly be documented to that 
effect.

2.  After completion of the above, the RO 
should review the record to determine 
whether the requested development has 
been satisfactorily completed.  
Thereafter, the RO should reevaluate the 
appellants claim for service connection 
for the cause of the veterans death.  If 
the determination remains adverse to the 
appellant, she should be provided with a 
supplemental statement of the case and be 
given an opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to obtain additional information and to accord the 
appellant due process of law.  The Board does not intimate 
any opinion as to the ultimate disposition in this case.  No 
action is required of the appellant until she is notified by 
the RO.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
